Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  134393(72)(75)                                                                                       Robert P. Young, Jr.
  134406(70)                                                                                           Stephen J. Markman,
                                                                                                                      Justices


  WILLIAM MILLER,

           Plaintiff-Appellee, 

                                                                    SC: 134393     

  v                                                                 COA: 259992      

                                                                    Wayne CC: 03-325030-NF

  ALLSTATE INSURANCE COMPANY, 

            Defendant,

            Cross-Defendant-Appellant, 

  and
  PT WORKS, INC.,

             Cross-Plaintiff-Appellee. 

  _________________________________________

  WILLIAM MILLER,

           Plaintiff-Appellee, 

                                                                    SC: 134406     

  v                                                                 COA: 259992      

                                                                    Wayne CC: 03-325030-NF

  ALLSTATE INSURANCE COMPANY, 

            Defendant,

            Cross-Defendant-Appellee, 

  and
  PT WORKS, INC.,

             Cross-Plaintiff-Appellant. 

  _________________________________________

          Order of the Chief Justice, motions by Preferred Medicine, Inc and others and by
  the International Association of Special Investigative Units and others for leave to file
  briefs amicus curiae in this case are GRANTED. The motion by cross-plaintiff-
  appellant for extension to January 30, 2008 of the time for filing its brief is considered
  and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2008                    _________________________________________
                                                                               Clerk